[Cite as State v. Dennis, 2022-Ohio-2888.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 29266
                                                   :
 v.                                                :   Trial Court Case No. 2020-CR-2185
                                                   :
 EMANUEL DENNIS                                    :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                            Rendered on the 19th day of August, 2022.

                                              ...........

MATHIAS H. HECK, JR. by ELIZABETH A. ELLIS, Atty. Reg. No. 0074332, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

CRAIG M. JAQUITH, Atty. Reg. No. 0052997, Office of the Ohio Public Defender,
Assistant State Public Defender, 250 East Broad Street, Suite 1400, Columbus, Ohio
43215
       Attorney for Defendant-Appellant

                                             .............

EPLEY, J.
                                                                                        -2-


       {¶ 1} Defendant-Appellant Emanuel Dennis appeals from his convictions of

murder and tampering with evidence; he was sentenced to 16 years to life in prison. For

the reasons that follow, the judgment of the trial court will be affirmed.

       I.      Facts and Procedural History

       {¶ 2} In the early morning hours of July 25, 2020, Dennis (aka “G”) and his long-

time friend, Akima Williams, were leaving the parking lot of Sugar’s Restaurant and

Lounge in Williams’s Chrysler 200 when she backed into the red Chevy Caprice driven

by John Reece. Both Dennis and Williams admitted to being intoxicated and smoking

marijuana in the car before pulling out. Reece exited his vehicle and approached Williams

on the driver’s side of her car, and an argument ensued. What happened next was

disputed at trial.

       {¶ 3} Dennis testified that Williams and Reece got into a fierce argument and that

Williams called Reece both an “ass” and a “clown.” Dennis told the jury, however, that he

was not concentrating on the argument because he was focused on rolling a “blunt” and

because he thought Williams could hold her own. He testified that he then heard what

sounded like a firecracker, and the next thing he knew, Williams had fled, leaving him

alone in the car. Seeing Reece lying on the ground, Dennis panicked, switched seats,

and drove off.

       {¶ 4} On the other hand, Williams told the jury that it was Dennis who got into the

argument with Reece, and after it got extremely heated, she became scared, exited the

car, and ran away. Williams further testified that while she did not see or hear a gunshot,

she did observe a small handgun in Dennis’s possession that night.
                                                                                         -3-


       {¶ 5} A third version of the events was revealed by security camera footage of the

parking lot. The video showed Williams’s car backing out of a parking space and into the

rear end of Reece’s red Chevy. Reece then exited his vehicle and approached the driver’s

side of Williams’s Chrysler. In the video, a short time later, Williams exited her car from

the driver’s side and sprinted away. A few seconds after that, a flash was visible in the

passenger side window of Williams’s car before it sped away from the parking lot. With

the car out of the picture, Reece was seen lying on the ground, where bystanders tended

to him.

       {¶ 6} First responders arrived quickly, but Reece could not be saved. An autopsy

determined that a .25 caliber bullet entered Reece’s left upper chest, went through his left

lung, and came to rest in his thoracic spine. Having hit the pulmonary vein (which is a

major blood vessel in the lung), massive internal bleeding occurred, and the coroner

concluded that Reece had only been able to survive a matter of minutes. Importantly,

though, while he was conscious and able to speak, Reece declared to good Samaritans

Deonta Brown and Colby Curry “that n***** G shot me.” Trial Tr. at 225, 231, 275.

       {¶ 7} After talking to witnesses on the scene, police quickly zeroed in on Dennis

as the suspect. He was located later that night near his mother’s house on Grafton

Avenue in Dayton, wearing different clothes and with the Chrysler’s keys in his hands. A

search warrant was soon issued for the residence (which he shared with his mom), and

investigators discovered that the clothing - including his shoes - he wore that night to the

bar were in the washing machine, still wet.

       {¶ 8} On July 30, 2020, Dennis was charged in an eight-count indictment: Count 1
                                                                                         -4-


– murder (felonious assault: serious harm); Count 2 – felonious assault (serious harm);

Count 3 – murder (felonious assault: deadly weapon); Count 4 – felonious assault (deadly

weapon); Count 5 – having weapon under disability; Count 6 – tampering with evidence

(car keys); Count 7 – tampering with evidence (clothing); Count 8 – tampering with

evidence (gun). The murder and felonious assault counts included firearm specifications.

       {¶ 9} Before trial, Dennis filed an unsuccessful suppression motion and two

motions in limine. Relevant to this appeal, one motion in limine attempted to exclude

testimony from a security guard who claimed he saw Dennis with a .25 caliber pistol the

night before the shooting. The trial court held that it would permit the testimony for the

limited purpose of proving identity.

       {¶ 10} The case proceeded to trial on April 12, 2021. The State presented 15

witnesses including eyewitnesses Williams, Brown, and Curry, a Sugar’s security guard,

law enforcement officers, the coroner, and others. Additionally, the State submitted 58

exhibits for the jury to consider. Dennis testified on his own behalf and made two Crim.R.

29 motions, which were overruled by the court.

       {¶ 11} After the four-day trial, Dennis was found guilty of Count 1 (murder:

felonious assault serious physical harm) and Count 7 (tampering with evidence: clothes)

only. He was sentenced to 15 years to life on the murder conviction and a consecutive 12

months for tampering, for a total of 16 years to life in prison. He was also ordered to pay

$12,943.75 in restitution for funeral expenses.

       {¶ 12} Dennis has filed a timely appeal with three assignments of error. We will

address them in a manner that will facilitate our analysis.
                                                                                          -5-


       II.    Manifest Weight

       {¶ 13} We will first address Dennis’s second assignment of error, which argues

that his conviction for murder was against the manifest weight of the evidence. We

disagree.

       {¶ 14} When an appellate court reviews whether a conviction is against the

manifest weight of the evidence, “[t]he court, reviewing the entire record, weighs the

evidence and all reasonable inferences, considers the credibility of the witnesses and

determines whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.” State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997),

quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). A

case should not be reversed as being against the manifest weight of the evidence except

“ ‘in the exceptional case in which the evidence weighs heavily against the

conviction.’” (Emphasis added.) Id. In the case at bar, the jury heard ample evidence

that demonstrated Dennis was Reece’s killer.

       {¶ 15} The jury heard testimony from Akima Williams, the driver of the car that

bumped into Reece in the parking lot of Sugar’s. She testified that after she contacted

Reece’s car, she pulled up slightly so she could check out the damage and then give him

her insurance information. Instead, “the man came over to the [driver’s] side of the car

and he was screaming, and then G [Dennis] started saying stuff, and they both got into a

screaming match.” Trial Tr. at 132. Williams stated she thought the men were going to

get into a fist fight, so fearing for her safety, she got out of the car and ran. She further
                                                                                        -6-


testified that while she never saw Dennis point a gun at Reece and did not see him fire

one, she did see a small, dark colored gun concealed in his pants that night, including

while in her car. Trial Tr. at 135-136, 138.

       {¶ 16} There was also testimony at trial from Deonta Brown and Colby Curry,

employees at Sugar’s. They both testified that after closing that night, they walked out of

the bar and heard a gunshot. Brown then recounted that “Akima comes running * * *

around the building saying, ‘oh my God, I can’t believe you just shot him. Oh my God. Oh

my God. Oh my God.’ ” Trial Tr. at 224. Similarly, Curry told the jury that he saw a girl

running and frantically screaming “He shot him. He shot him.” Trial Tr. at 267, 278. Brown

also testified that after seeing Williams run by, a car came flying out of the parking lot.

She specifically identified Dennis as the driver of that car. Trial Tr. at 224.

       {¶ 17} Both Brown and Curry recounted that after the car sped out of the parking

lot, they went over to check on Reece. Curry testified that when he got to Reece, he was

still conscious and able to talk, and both witnesses stated that Reece told them “That

n***** G shot me.” Trial Tr. at 225, 247, 273, 275. According to Curry’s testimony, though,

soon after making the declaration, Reece’s condition worsened; he began bleeding from

the mouth and soon died.

       {¶ 18} Brown also testified that after the shooting, while employees were waiting

back inside the bar, she overheard a phone call received by Latonya Clark (“Tootie”) from

a voice she recognized as Dennis’s. According to Brown, Dennis told Clark that he shot

somebody, and he might be dead; when Clark confirmed that he was, Dennis hung up.

Trial Tr. at 236.
                                                                                         -7-


       {¶ 19} Richard White, a security guard at Sugar’s on July 25, 2020, also

contributed testimony that militated against Dennis. He testified that the week of the

shooting, he observed (from only a few feet away) a female security guard named “Tootie”

pass Dennis a gun while inside the bar. Trial Tr. at 318, 340. He further described the gun

as being a pocket-sized .25 caliber weapon and “greyish black” in color. Trial Tr. at 320-

321, 341. Additionally, White told the jury that he patted Dennis down upon re-entry into

the bar on the night of the shooting, and while he did not locate a weapon, “he gave me

a lot of resistance. He got mad at me.” Trial Tr. at 325. On cross-examination, White

explained it as: “I was patting him down, but you know, he was acting all radical like he

didn’t want me touching him and stuff.” Trial Tr. at 336.

       {¶ 20} Dayton Police Officer Ronald Christoffers (now retired) testified that he

collected evidence at Dennis’s home pursuant to a search warrant. Of note, he stated

that he collected recently-washed clothing, including shoes, from a washing machine in

the basement. He told the jury that washing clothes hinders DNA collection and washes

away gun powder residue. The jury could have reasonably found that Dennis came home

and immediately washed his clothes to hide or destroy evidence.

       {¶ 21} Dennis, however, argues that the testimony against him was incredible.

First, he claims that Williams’s testimony should be discounted because as the only other

person close to the shooting scene, and possibly a suspect, she had reason to implicate

someone else as the shooter. This theory is unavailing because the surveillance video of

the event clearly shows Williams running away from the car before the shooting.

       {¶ 22} Dennis next argues that because Brown and Curry did not immediately
                                                                                           -8-


inform investigators of Reece’s dying declaration that “G” shot him (though that fact is

disputed by both Brown and Curry), “there is a considerable likelihood that their false

claims were fabricated to try to protect Akima Williams.” Appellant’s Brief at 16. That

theory, though, is belied by the evidence; both witnesses testified that they did not even

know Williams’s name at the time of the shooting. Trial Tr. at 247, 267.

       {¶ 23} He also attempts to cast doubt on Brown’s testimony that she overheard a

phone call in which Dennis ostensibly admitted guilt. His strongest argument in this regard

is that Brown should not have been trusted because she apparently did not tell

investigators this information, as Detective Geiger testified that he heard the claim for the

first time at trial. The State counters, however, that while Brown admitted she did not

reveal the phone call until trial, she explained that she thought “Tootie” (to whom the call

had been made) had already told investigators. Trial Tr. at 243. Regardless of how

unbelievable Dennis thinks this testimony was, it was the province of the jury to evaluate

Brown’s credibility. “In reaching its verdict, the jury was free to believe all, part, or none

of the testimony of each witness and to draw reasonable inferences from the evidence

presented.” State v. Greenlee, 2d Dist. Montgomery No. 28588, 2020-Ohio-4764, ¶ 21.

While we cannot know exactly the jury’s conclusions on this issue, “we must defer to the

factfinder’s decisions whether, and to what extent, to credit the testimony of particular

witnesses.” Id.

       {¶ 24} Viewed as a whole, the weight of the evidence presented allowed a

reasonable juror to convict Dennis. The jury did not lose its way, and this is not an

exceptional case in which the evidence weighed heavily against the conviction. The
                                                                                           -9-


second assignment of error is overruled.

       III.     Testimony and Evidentiary Issues

       {¶ 25} In his first assignment of error, Dennis asserts that the trial court abused its

discretion when it permitted testimony that he had previously been seen at Sugar’s with

a gun. In a pretrial motion in limine, Dennis sought to prohibit evidence that, on a prior

occasion, he had been seen with a .25 caliber gun. The trial court preliminarily overruled

the motion, and then at trial, during the testimony of security guard Richard White (that

he had seen Dennis with a .25 caliber handgun the week of the shooting), Dennis

renewed the objection. After a sidebar (at which the State mentioned that White may have

initially claimed he was unsure of whether the gun was a .22 or a .25 and that he had

seen Dennis with it the night before the shooting), the trial court decided to allow the

testimony, but opted to keep it very limited and focused: White could only state that he

saw Dennis with a gun the night before the shooting. Both parties seem to agree that the

trial court permitted the evidence under Evid.R. 404(B)’s identity exception, although the

trial court did not explicitly say so. The question before us now is whether the testimony

was properly admitted.

       {¶ 26} A trial court has broad discretion to admit or exclude evidence, and its

exercise of that discretion will not be disturbed on appeal absent an abuse of

discretion. State v. Hunt, 2d Dist. Darke No. 2018-CA-9, 2019-Ohio-2352, ¶ 27. A trial

court abuses its discretion if it makes an unreasonable, unconscionable, or arbitrary

decision. Id.

       {¶ 27} When engaging in this gatekeeper capacity with respect to the admission
                                                                                           -10-


of evidence, the trial court must determine if potential evidence is relevant. To be relevant,

evidence must have a “tendency to make the existence of any fact that is of consequence

to the determination of the action more or less probable than it would be without the

evidence.” Evid.R. 401. In other words, there must be some probative value to the

evidence. Generally, relevant evidence is admissible. Evid.R. 402. However, even if

evidence is relevant, it can become inadmissible if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or of misleading

the jury. Evid.R. 403(A).

       {¶ 28} “A hallmark of the American criminal justice system is the principle that proof

that the accused committed a crime other than the one for which he is on trial is not

admissible when its sole purpose is to show the accused’s propensity or inclination to

commit crime.” State v. Curry, 43 Ohio St.2d 66, 68, 330 N.E.2d 720 (1975), citing

1 Underhill's Criminal Evidence, Section 205, 595 (6th Ed.1973). Evid.R. 404 is the

embodiment of that principle.

       {¶ 29} Evid.R. 404(A) states: “Evidence of a person’s character or a trait of

character is not admissible for the purpose of proving action in conformity therewith on a

particular occasion.” In other words, it does not necessarily follow that because a person

performed an act in the past, he or she committed this act.

       {¶ 30} As with many things in the law, however, there are exceptions. Evid.R.

404(B) provides that “other acts” or “propensity” evidence is sometimes admissible for

other purposes such as proof of motive, opportunity, preparation, plan, intent, absence of

mistake, identity, or knowledge. Evid.R. 404(B). “The key is that the evidence must prove
                                                                                         -11-


something other than the defendant’s disposition to commit certain acts. Thus, while

evidence showing the defendant’s character or propensity to commit crimes or acts is

forbidden, evidence of other acts is admissible when the evidence is probative of a

separate, nonpropensity-based issue.” State v. Hartman, 161 Ohio St.3d 214, 2020-Ohio-

4440, 161 N.E.3d 651, ¶ 22.

       {¶ 31} As mentioned above, the State believes the testimony that Dennis was

spotted with the dark-colored .25 caliber handgun at the bar the week of the shooting was

properly admitted evidence of identity under Evid.R. 404(B). Meanwhile, Dennis argues

that because the State did not definitively prove that the weapon he allegedly had the

week of the shooting was the identical firearm he allegedly had the night of the shooting,

it only demonstrated propensity, which is the kind of evidence Evid.R. 404(B) was

designed to prohibit.

       {¶ 32} Ohio courts have reviewed this issue. In State v. Watson, 28 Ohio St.2d 15,

275 N.E.2d 153 (1971), the court concluded that “other acts” evidence was properly

admitted when it demonstrated that the defendant previously had possession of the

murder weapon. The Watson Court stated, “the rule is that except when it shows merely

criminal disposition, * * * evidence that is relevant is not excluded because it reveals the

commission of an offense other than that charged.” (Citations omitted.) Id. at 21. See also

State v. Laws, 10th Dist. Franklin No. 72AP-398, 1980 WL 353796, * 3 (Nov. 20, 1980)

(testimony that defendant robbed another person of what turned out to be the murder

weapon was proper evidence to connect the defendant and the murder weapon).

Additionally, testimony that a defendant was seen with a gun – not necessarily even the
                                                                                           -12-


gun involved in the offense – has been held to be admissible when the sighting had spatial

and temporal proximity to the crime in question. State v. Graham, 164 Ohio St.3d 187,

2020-Ohio-6700, 172 N.E.3d 841, ¶ 75, citing State v. Crosby, 186 Ohio App.3d 453,

2010-Ohio-1584, 928 N.E.2d 795, ¶ 13 (8th Dist.).

       {¶ 33} Here, White testified that the week of the shooting, he, from only a few feet

away, witnessed Dennis get handed a dark colored .25 caliber handgun inside Sugar’s

bar. That sighting, whether it was one or six days prior, was both temporally and spatially

proximate to Reece’s murder. Further, because the identity of the killer was in question –

Dennis pointed to Williams as the shooter – the evidence was especially relevant; it was

needed to establish the identity of the shooter.

       {¶ 34} While the evidence was properly admitted, the trial court took an additional

step to safeguard Dennis, giving the jury a limiting instruction that the evidence was only

for the narrow purpose of deciding identity and that it could not be considered to prove

Dennis’s character and his conformity therewith. Trial Tr. 749.

       {¶ 35} Because the identity of the shooter was in question, we conclude that the

trial court’s decision to admit the evidence that Dennis had been seen in close temporal

and spatial proximity to the murder with a .25 caliber firearm was not an abuse of

discretion and that Evid.R. 404(B) was the proper vehicle for admittance. Dennis’s first

assignment of error is overruled.

       IV.    Ineffective Assistance of Counsel

       {¶ 36} In his third and final assignment of error, Dennis avers that his trial attorney

rendered ineffective assistance of counsel in violation of his constitutional rights.
                                                                                           -13-


       {¶ 37} To prevail on an ineffective assistance of counsel claim, Dennis must prove

that his attorney was ineffective under the standard test from Strickland v. Washington,

466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The test has two parts. First,

the defendant must show that counsel’s performance was deficient. Id. at 687. “This

requires showing that counsel made errors so serious that counsel was not functioning

as the ‘counsel’ guaranteed the defendant by the Sixth Amendment. Second, the

defendant must show that the deficient performance prejudiced the defense.” Id.

       {¶ 38} As to the first prong, much deference is given to trial counsel. “[A] court must

indulge in a strong presumption that the challenged action might be considered sound

trial strategy. Thus, judicial scrutiny of counsel’s performance must be highly deferential.”

State v. Bird, 81 Ohio St.3d 582, 585, 692 N.E. 2d 1013 (1998). If the first prong is met,

then “prejudice” may be considered. To demonstrate prejudice, “the defendant must

prove that there exists a reasonable probability that, were it not for counsel’s errors, the

result of the trial would have been different.” State v. Bradley, 42 Ohio St.3d 136, 538

N.E.2d 373 (1998), first paragraph of the syllabus.

       {¶ 39} Here, Dennis argues that his attorney was ineffective because he failed to

object to jury instructions regarding causation, specifically to the phrase “failure to act.”

He alleges that the phrase “failure to act” could have misled the jury into believing that

that “Mr. Dennis was responsible for Mr. Reece’s death because he failed to act to stop

Ms. Williams from shooting Mr. Reece.” Appellant’s Brief at 20. The State, on the other

hand, contends that the instruction provided by the court was a correct statement of law

and taken nearly verbatim from the Ohio Jury Instructions (“OJI”).
                                                                                          -14-


       {¶ 40} We recently addressed a similar issue in State v. Hatfield, 2d Dist.

Montgomery No. 28990, 2022-Ohio-148. In Hatfield, the trial court gave the standard

instruction on cause as set forth in the OJI, which included the phrase “[c]ause is an act

or failure to act which, in a natural, continuous sequence directly produces physical injury

to a person and without which it would not have occurred.” (Emphasis added.) We held

that the phrase “failure to act,” if it was error at all, was only harmless error where there

was evidence before the jury that the defendant had committed an overt act. Hatfield at

¶ 125. Further, we determined that the jury instructions, when viewed as a whole, were

correct statements of law and that the inclusion of the “failure to act” language was merely

superfluous. Id. at ¶ 128. See State v. Taylor, 78 Ohio St.3d 15, 29, 676 N.E.2d 82 (1997)

(a single jury instruction must be viewed within the context of the entire set, not in

isolation).

       {¶ 41} Here, like in Hatfield, the jury instructions were taken (almost word for word)

from the OJI, and the “failure to act” language in the instructions was, taken in context of

the entire set of instructions, simply superfluous. In addition, the State presented ample

evidence that Dennis had indeed been the shooter, further eroding the impact of “failure

to act.” Dennis’s attorney may have been successful if he had requested the removal of

the superfluous language, but we do not consider it a breach of professionalism that he

did not, and it certainly does not rise to the level needed to meet Strickland’s first prong:

that counsel made errors so serious that he was not even functioning as the “counsel”

guaranteed by the Sixth Amendment.

       {¶ 42} Dennis’s third assignment of error is overruled.
                                                                                          -15-


       V.     Conclusion

       {¶ 43} Having overruled all the assignments of error, the judgment of the trial court

will be affirmed.

                                     .............

DONOVAN, J. concurring:

       {¶ 44} I disagree with the lead opinion’s resolution of the first assignment of error.

       {¶ 45} Critical to the Evid.R. 404(B) analysis is whether or not White’s testimony

regarding seeing Dennis with a gun on a prior occasion had a temporal and spatial

proximity to the homicide in question.

       {¶ 46} The majority concludes this pre-condition was met, noting, “Whether it was

one day or six days prior, it was both temporally and spatially proximate to Reece’s

murder.” The prosecutor argued and suggested in his questions that this observation of

Dennis with the gun was the night before the murder, but White specifically testified as

follows:

              Q. And so the night before, I’ve kind of switched gears on you a little bit.

              A. Right.

              Q. The night before you’ve - -

              A. Right.

              Q. - - testified you were working. Did you find a gun on him that night - -

              A. No, I didn’t.

              Q. - - or see a gun?

              A. No, I didn’t.
                                                                                          -16-


              Q. All right.

              A. I didn’t see one or not on him. No.

              Q. Okay. Were you aware at some point that there was [a] gun found?

              A. Well, I know the security lady had passed him one - -

              Q. Okay. Tell us about - -

              A. - - that same week.

              Q. The security lady, is that Tootie?

              A. I guess that’s her name. Yeah.

(Emphasis added.) Given the fact that White’s testimony was only “that week,” the prior

gun possession was not temporally nor spatially proximate.           Because the shooting

occurred on a Saturday night and White’s trial testimony was that Dennis was given a

gun “that week,” in reality, the prior occasion may have been as remote as five to six days

earlier. Significantly, Detective Geiger’s testimony affirmed the fact that White did not tell

him in the early stages of the investigation when he saw Dennis in possession of a gun.

Geiger testified as follows:

              Q. All right. Let me ask you this: Were you aware of what we

       heard from [White] yesterday about this .25 gun that he saw that the

       defendant had the night before the shooting? Did you know that initially?

              A. I didn’t - - I’d known when I spoke with him he had mentioned

       that he that he had previously seen the defendant with a .25.

              Q. Had he been more specific as to when, though?

              A. He was not specific as to when. And he had also stated that
                                                                                        -17-


      he had seen the defendant hand his gun to someone before, but he didn’t

      specify to who.

(Emphasis added.) Furthermore, the gun was not recovered, and there was no evidence

it was inextricably related to the homicide. Hence, in my view, it was mere propensity

evidence which was inadmissible. Possession and use are not equivalent.

      {¶ 47} Admittedly, sometimes it is difficult to assess the true purpose of other acts

evidence when courts simply conclude it was used to establish identity. But the analysis

becomes imprecise when the prosecutor argues a temporal proximity of one night that is

not borne out by the testimony.

      {¶ 48} As noted by the First District in State v. Carusone, 1st Dist. Hamilton No. C-

010681, 2003-Ohio-1018, ¶ 27-29:

             Evidence of other crimes, wrongs or bad acts independent of, and

      unrelated to, the offenses for which a defendant is on trial is generally

      inadmissible to show criminal propensity. State v. Woodard, 68 Ohio St.3d

      70, 1993-Ohio-241, 623 N.E. 2d 75. In State v. Smith (1992), 84 Ohio App.

      647, 660, 617 N.E.2d 1160, the Second Appellate District, citing 1

      Weissenberger, Ohio Evidence (1993), Sections 404.4 and 404.23, stated

      as follows:

             The basic thrust of Evid.R. 404 concerns the propensity rule,

          which is a basic principle that evidence of a person’s character trait

          is not admissible for the purpose of proving that he acted in

          conformity with his character on a particular occasion. It prohibits
                                                                                         -18-


          use of propensity to demonstrate actions conforming to the

          propensity.   It creates a forbidden inferential pattern, in which

          character or a trait of it used to show propensity and to demonstrate

          therefrom conforming conduct. The policy of the rule is not based

          on relevance but on the danger of prejudice.

          * * *Evid.R. 404(B) [is] to be strictly construed against admissibility. See

      State v. DeMarco (1987), 31 Ohio St.3d 191, 509 N.E.2d 1256; State v.

      Griffin (2001), 142 Ohio App.3d 65, 753 N.E.2d 467; State v. Brown (Oct.

      25, 1995), 1st Dist. No. C-940771. * * *

      {¶ 49} Without question, the gun possession evidence adduced here clearly failed

the “identity” criteria as set forth in Graham, 164 Ohio St.3d 187, 2020-Ohio-6700, 172

N.E.3d 841, at ¶ 88:

             Other acts can be evidence of identity in two situations. State v.

      Lowe, 69 Ohio St.3d 527, 531, 634 N.E.2d 616 (1994). “First are those

      situations where other acts ‘form part of the immediate background of the

      alleged act which forms the foundation of the crime charged in the

      indictment,’ and which are ‘inextricably related to the alleged criminal act.’ ”

      Id. at 531, 634 N.E.2d 616, quoting State v. Curry, 43 Ohio St.2d 66, 73,

      330 N.E.2d 720 (1975). “Other acts may also prove identity by establishing

      a modus operandi applicable to the crime with which a defendant is

      charged. ‘Other acts forming a unique identifiable plan of criminal activity

      are admissible to establish identity under Evid.R. 404(B).’ ” Lowe at 531,
                                                                                          -19-


       634 N.E.2d 616, quoting State v. Jamison, 49 Ohio St.3d 182, 552 N.E.2d

       180 (1990), syllabus.      “ ‘Modus operandi’ literally means method of

       working.” Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440, 161 N.E.3d 651,

       at ¶ 37. “It is evidence of a signature, fingerprint-like characteristics unique

       enough ‘to show that the crimes were committed by the same person.’ ”

       Id., quoting Weissenberger, Federal Evidence, Section 404.17 (7th

       Ed.2019).

       {¶ 50} The other acts evidence herein was not part of the immediate background

and did not establish a behavioral footprint associated with the homicide in question.

Indisputably, both the federal and state constitutions permit an individual to possess a

gun, albeit, I recognize, not inside a liquor establishment.    White’s testimony was non-

specific and merely evidence of propensity.

       {¶ 51} It was error to admit this evidence. However, given the video corroboration

of the State’s testimonial evidence, I would find the error was harmless.



TUCKER, P.J., concurring:

       {¶ 52} Though I concur in the lead opinion, I write separately to state my reasoning

for concluding that the trial court did not err by allowing the admission of the evidence

regarding Dennis’s prior (but recent) possession of a .25 caliber handgun when he was

at Sugar’s. In Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440, 161 N.E.3d 651, the

Supreme Court restated and, to some extent, refined the analysis regarding admission of

other acts evidence under Evid.R. 404(B). When this analysis is applied to the contested
                                                                                       -20-


evidence in this case, I conclude that Dennis’s recent possession of a .25 caliber handgun

while at Sugar’s was relevant under Evid.R. 401(A) to establish a proper Evid.R. 404(B)

purpose, and I cannot conclude that the admission of the evidence was an abuse of

discretion based upon an Evid.R. 403(A) conclusion that the probative value of the

evidence was substantially outweighed by the danger of unfair prejudice.

       {¶ 53} The admissibility determination begins with an analysis of whether the

other-acts evidence is relevant to a permissible - nonpropensity purpose. Hartman at

¶ 26. “The nonpropensity purpose * * * must go to a ‘material’ issue that is actually in

dispute between the parties.” Id. at ¶ 27, quoting Huddleston v. United States, 485 U.S.

681, 686, 108 S.Ct. 1496, 99 L.Ed.2d 777 (1988).         A component of the relevancy

determination is “some threshold showing that the act for which the evidence is offered

occurred[,] ‘and that the defendant was the actor.’ ” Id. at ¶ 28, quoting Huddleston at

689.      This part of the relevancy analysis prevents jury consideration of an

“unsubstantiated accusation.” Id. This first step in the analysis “is a question of law.”

Id. at ¶ 22, citing The New Wigmore: Evidence of Other Misconduct and Similar Events,

Section 4.10 (2d Ed.2019).

       {¶ 54} Assuming a determination that the evidence is relevant to establish a

permissible other-acts purpose, the next step in the analysis is a determination under

Evid.R. 403(A) whether the relevance of the other-acts evidence is substantially

outweighed by the danger of unfair prejudice, issue confusion, or that the jury will be

misled.     This determination will “generally” turn “on the degree to which the

[nonpropensity] fact is actually contested.” Hartman at ¶ 31. If the other act is not
                                                                                         -21-


“genuinely disputed or material to the case, then it has little probative value and the risk

of prejudice is high.” (Citations omitted.) Id. On the other hand, as the importance of

the other-acts evidence to the “resolution of the case increases, the probative value of

the evidence also increases and the risk of unfair prejudice decreases.” (Emphasis sic.)

Id. In the end, if the evidence is “only slightly probative of a nonpropensity theory [and]

has a high likelihood of prejudicing the defendant * * *, the evidence must be excluded.”

Id. at ¶ 33. A trial court’s determination of admissibility under Evid.R. 403(A) is reviewed

for an abuse of discretion. Id. at ¶ 30.

       {¶ 55} In this case, Dennis’s recent possession of a .25 caliber handgun while at

Sugar’s made it more probable that it was Dennis, as opposed to Williams, who shot

Reece. Thus, the handgun possession evidence was relevant to the identity of the

shooter which, of course, is a permissible, nonpropensity purpose. Moreover, White’s

testimony regarding his observation of a .25 caliber handgun being passed from Tootie

to Dennis was a sufficient threshold showing that the other act did occur and that Dennis

was the actor. In short, the trial court did not commit an error of law by allowing the

admission of Dennis’s recent possession of a .25 caliber handgun while at Sugar’s.

       {¶ 56} Turning next to the Evid.R. 403(A) analysis, I cannot conclude that the

admission of the other-acts evidence was an abuse of discretion. The nonpropensity

fact at issue was, as discussed, the identity of the shooter (Dennis or Williams), with this

being the central dispute for the jury to resolve.       Moreover, the fact that White’s

observation of Dennis’s handgun possession may have occurred approximately a week

before the murder did not sufficiently diminish the evidence’s value to the identity
                                                                                    -22-


determination such that I would conclude that the trial court abused its discretion by

allowing the admission of the evidence.

      {¶ 57} Based upon the above discussion, I concur in the other-acts portion of the

lead opinion, and I otherwise concur in the lead opinion.




Copies sent to:

Mathias H. Heck, Jr.
Elizabeth A. Ellis
Craig M. Jaquith
Hon. Mary E. Montgomery